Citation Nr: 0012634	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,123.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1947 and from September 1950 to October 1950.  This 
appeal comes to the Board of Veterans' Appeals (Board) from a 
May 1996 decision of the RO's Committee on Waivers and 
Compromises which denied the veteran's request for waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $2,123.  In May 1997, the Board remanded the 
case to the RO for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In an Improved Pension Eligibility Verification Report 
(EVR) submitted in May 1993, the veteran reported that his 
income was derived solely from Social Security and U.S. Civil 
Service.

3.  The veteran was awarded improved pension benefits 
effective from March 1993, based on Social Security and Civil 
Service benefits; in letters in October 1993, November 1993, 
and May 1994, the RO notified the veteran that his pension 
benefits were based on countable annual income, that it was 
his duty to inform the VA of any income changes, and that he 
must furnish an accurate statement of income if the RO's 
information was incorrect.  

4.  By letter in January 1996, the RO notified the veteran 
that it terminated his pension benefits effective March 1, 
1993, on the basis of his receipt of unreported unearned 
interest income in 1993; the action resulted in the creation 
of an overpayment.

5.  In a May 1996 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$2,123.

6.  For the period of March 1, 1993 through January 1996, the 
veteran was paid $2,123 in improved pension benefits when he 
was due $0, thus creating a $2,123 overpayment.

7.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of his failure to 
report the entire amount of his income in a timely manner to 
the VA; the veteran's mental health has been raised as a 
mitigating factor; fault on the part of the VA has not been 
shown.  

8.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.  

9.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the veteran is not entitled to monthly 
payments of improved pension.  

10.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.  


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $2,123 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits on 
the basis that his countable income did not exceed the 
maximum annual limit when, in fact, his income was greater 
than what the RO had been led to believe.  The RO's Committee 
on Waivers and Compromises in May 1996 denied the veteran's 
request for waiver of recovery of the overpayment, which was 
calculated after the RO discovered additional unearned 
(interest) income of the veteran.  

A review of the record shows that in a February 1993 claim 
for improved pension benefits the veteran reported that his 
income was derived from monthly payments from Social Security 
($129) and U.S. Civil Service ($550).  He indicated that 
neither he nor his wife had any other income from any source.  
He stated that he received treatment in December 1992 for 
seizures and residuals of head trauma.  

In a May 1993 Improved Pension Eligibility Verification 
Report (EVR), the veteran reported that his income was 
derived from monthly payments from Social Security ($127) and 
U.S. Civil Service ($590).  He indicated that neither he nor 
his wife had any other income from any source.   

In a September 1993 decision, the RO granted the veteran's 
claim for improved (non-service connected disability) pension 
benefits on the basis of 1993 medical reports of David 
Whitenack, M.D., which reflected that the veteran was 
diagnosed with and treated for a seizure disorder and 
paranoid schizophrenia.

In an October 1993 letter, the veteran was awarded improved 
pension benefits, effective from March 1993.  The award 
letter informed him that his pension was based on countable 
annual income from Social Security and Civil Service 
benefits.  Attached to the award letter was VA Form 21-8768, 
which notified him to immediately report any change in 
income.  

In a November 1993 letter, the RO notified the veteran of 
amendments to his pension award, based on a cost-of-living 
adjustment.  The RO stated that his award was based solely on 
income from Social Security and a retirement annuity, and 
requested the veteran to furnish an accurate statement of his 
income from all sources if the RO's information was not 
correct.  

In May 1994, in response to a May 1994 RO request, the 
veteran submitted a statement of his retirement payments, 
which reflected a gross monthly annuity of $654 from February 
1993 and $671 from April 1994.  Also in May 1994, a computer-
generated notice from the Social Security Administration 
reflected that the veteran's gross monthly payments were $129 
or more in 1993.

In a May 1994 letter, the RO notified the veteran of 
amendments to his pension award.  The RO stated that his 
award was based solely on income from Social Security and 
Civil Service retirement.  The RO reminded him that he must 
immediately notify it if income was received from any source 
other than those indicated in the letter, and that he must 
also report any changes in the income shown in the letter.  
Enclosed with this letter was VA Form 21-8768, again 
reminding him to promptly report income changes.

In a July 1994 letter, the RO notified the veteran of a 
reduction in his pension benefits, effective March 1, 1993, 
on the basis of underreported Social Security benefits and 
Civil Service annuity payments.  This action created a $935 
overpayment in the veteran's account.  In August 1994, he 
requested a waiver of recovery of the debt, and in a 
September 1994 decision the RO's Committee on Waivers granted 
his request on the basis that recovery would be against 
equity and good conscience (in view of the veteran's mental 
disabilities, his misunderstanding of the changes in his 
monthly rate from various government agencies, and the fact 
that the purpose of the benefits would be defeated upon 
collection of the debt).  

In an October 1995 letter, the RO informed the veteran that 
it had reviewed the 1993 income he reported to the VA and the 
1993 income obtained through an income verification match 
(IVM) program, and noted that his 1993 income exceeded that 
which he had reported to the VA.  The RO requested the 
veteran to verify the accuracy of the 1993 income obtained 
through the IVM program.  In a November 1995 response, the 
veteran indicated that he had no record or information as to 
whether or not the 1993 income obtained through the IVM 
program was correct.  He added that he did not understand the 
laws and regulations.  

In a November 1995 letter, the RO proposed to terminate the 
veteran's pension benefits, effective March 1, 1993, based on 
his receipt of $2,809 in interest income in 1993.  The RO 
stated that it assumed the veteran continued to receive 
approximately this amount of interest since 1993, and that 
when this interest income was added to his other income 
(Social Security and Civil Service) his income for VA 
purposes exceeded the maximum annual limit.

In a January 1996 letter, the RO notified the veteran that it 
terminated his pension benefits effective March 1, 1993, 
because with the addition of his interest income he exceeded 
the income limit for receipt of such pension; the action 
resulted in the creation of an overpayment.  In a February 
1996 letter, the VA notified the veteran of the $2,123 
overpayment amount.  

In an April 1996 letter, the veteran requested a waiver of 
recovery of the $2,123 overpayment which was based on his 
failure to report interest income in 1993.  He stated that on 
his May 1993 EVR he reported no interest income for himself 
and his wife.  He indicated that in his previous November 
1995 statement he asserted he was unaware of what was 
happening and unaware of the bank accounts.  He claimed that 
repayment of the debt would result in financial hardship, as 
shown in an attached financial status report.  (There was no 
financial status report of record.)

In a subsequent April 1996 statement, the veteran referred to 
a prior waiver request  and stated that he did not believe he 
had made any false statements to the VA regarding his income.  
He stated that he had once believed that his income exceeded 
the limits and that he would no longer receive monthly VA 
benefits but that the payments arrived anyhow.  He stated 
that he used the money to buy medicine.  He indicated that to 
repay the debt would cause hardship.  

In a May 1996 decision, the RO's Committee on Waivers denied 
the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$2,123.  In its determination, the RO indicated that as the 
veteran had not furnished a financial status report it could 
not find that collection of the debt would create a financial 
hardship.  

In a May 1996 statement, the veteran indicated his 
disagreement with the RO's decision, stating that the EVR in 
question was partially filled out by him and then completed 
by a veterans benefits counselor who interviewed him.  He 
claimed that he was not at fault in the creation of the 
overpayment, and this claim was reiterated in his July 1996 
substantive appeal.  

At a September 1996 RO hearing before a hearing officer, the 
veteran testified that it was his belief that "income" 
constituted earnings and, as he was not working, that his 
income had not changed in the last several years.  He 
maintained that he was not at fault in the creation of the 
overpayment and that it would be a hardship to repay the 
debt.  He noted that his wife has not worked since he retired 
in 1991 and that she was now receiving Social Security 
benefits, although he did not know the amount of those 
benefits.  The veteran's representative indicated that the 
overpayment was created out of a misunderstanding of the 
income reporting requirements; that the veteran had no 
knowledge of VA regulations; and that the veteran did not 
question the VA each time an adjustment was made to his 
benefits.  

II.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Improved pension is a benefit payable by VA to veterans of a 
period of war because of disability.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§§ 3.3(a)(3) (1999).  The maximum annual rate is periodically 
increased from year to year.  38 C.F.R. § 3.23(a).  The 
maximum annual rate of improved pension for a veteran with a 
spouse was $9,980 effective in December 1992.  Payments of 
any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a).  

A review of the record shows that the veteran was paid 
improved pension benefits on the basis of Social Security and 
Civil Service benefits, when in fact he received additional 
unearned income in 1993, in the form of interest income, 
which had not been reported.  The veteran does not contest 
the receipt of interest income in 1993; he merely claimed no 
knowledge of its existence.  (He indicated in November 1995 
that he had no information as to whether or not the 1993 
income discovered in the IVM program was correct.)  On the 
basis of the additional income that the veteran had 
previously failed to report, the RO terminated his pension 
from March 1, 1993 (because his countable annual income 
exceeded the maximum limit of $9,980), which is in accordance 
with the provisions of 38 C.F.R. § 3.660.  These actions 
created an overpayment of $2,123.  That is, for the period of 
March 1, 1993 through January 1996, the veteran was paid 
$2,123 in improved pension benefits when he was due $0.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its May 1996 decision determined that 
waiver of recovery of an overpayment of improved pension 
benefits was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of improved pension 
benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the veteran was solely at fault in the creation of the 
debt because he failed to report in a timely manner the 
entire amount of his income, specifically the unearned income 
from interest-bearing bank accounts in 1993.  The record 
shows that the veteran was awarded improved pension benefits 
effective from March 1, 1993.  He was informed by the RO at 
the time his pension was awarded in October 1993 that such 
award was based on countable annual income from two sources 
(Social Security and Civil Service annuity) and that he must 
immediately report any changes in income.  The veteran was 
requested by the RO in November 1993 to provide an accurate 
statement of his income if the RO's income information was 
incorrect.  The veteran was reminded again in a May 1994 
letter to notify the RO if he received income from any source 
other than Social Security and Civil Service retirement.  
Despite the reminders of his duty to report, the veteran 
failed to inform the RO of the total amount of his income.  
It was not until after the RO discovered the additional 
unearned income through an IVM program in 1995 that the full 
extent of the veteran's income beginning in 1993 was made 
known.  The record shows that the RO's Committee on Waivers 
in September 1994 granted a prior waiver request of the 
veteran based on underreported income from Social Security 
and Civil Service, so that he should have known of the duty 
of reporting income accurately and the consequences if such 
was not done.  

The veteran's explanation for failing to report the interest 
income in a timely manner involves his lack of understanding 
of what constituted countable income for VA purposes and his 
claimed lack of knowledge of the existence of the bank 
accounts.  First, he was unaware of the bank accounts from 
which his interest accrued.  Second, he believed "income" 
meant earnings and because he was not working he did not 
believe he had any income to report to the VA for pension 
purposes.  He further claimed that he had no knowledge of VA 
regulations.  Despite the veteran's claims, he provided 
complete responses to the very specific income questions on 
his May 1993 EVR.  (He noted that he sought assistance from a 
veterans benefits counselor in completing the EVR, but he 
signed the form, certifying the accuracy of the information 
contained therein.)  Except for the May 1993 EVR, he did not 
articulate a need for assistance in interpreting VA 
correspondence regarding his pension and in complying with 
the instructions regarding his rights to receive the 
benefits.  The May 1993 EVR and VA letters were very clear in 
requesting income information, and the failure to provide 
that information constitutes significant and primary fault on 
the part of the veteran.  Consequently, the Board finds that 
the veteran was at fault for the creation of the overpayment 
because he failed to report his income after he had been 
advised of the reporting requirements and rights to continued 
pension payments.  Nevertheless, with medical evidence 
showing diagnoses of and treatment for a seizure disorder and 
paranoid schizophrenia, the veteran may have had some degree 
of difficulty in comprehending VA instructions regarding his 
rights to receive pension benefits.  Thus, the Board will 
concede that his mental status may very well be a mitigating 
factor in the degree of fault attributable to the veteran.  

As to whether there was any fault on the part of VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the full extent of the veteran's income, VA took prompt 
action to terminate the veteran's pension benefits.  It is 
clear that the veteran's actions, or lack of action, caused 
the overpayment without any fault on the part of VA to offset 
his fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
There is no information of record concerning the veteran's 
assets, income, and expenses.  In his April 1996 waiver 
request, the veteran stated that he had attached VA Form 4-
5655 (Financial Status Report) in support of his contentions 
that repayment of the debt would cause him to suffer undue 
financial hardship.  However, as recognized by the RO in its 
May 1996 decision, there was no record that he had in fact 
furnished a financial status report.  In his May 1997 
hearing, the veteran indicated that his wife now received 
Social Security benefits as he did, but he did not know the 
amount.  In a July 1997 letter, the RO requested the veteran 
to furnish an updated financial status report, but he has not 
responded with any information.  Therefore, without any clear 
income and expense information, it is concluded that the 
veteran has not demonstrated that recovery of the debt would 
render him unable to provide for life's basic necessities.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the veteran is no longer entitled to improved 
pension benefits due to excessive income.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect income 
information provided by the veteran, which he in turn failed 
to rectify, and he, in turn, benefited.  To allow him to 
profit by retaining money erroneously paid as a 
result of his own fault under these circumstances clearly 
constitutes unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The veteran is solely at 
fault in the creation of the debt because he failed to report 
the total amount of his income to the RO in a timely manner, 
as requested.  While his fault is mitigated to an extent due 
to mental problems, the fact remains that all other elements 
in the equity and good conscience standards are against his 
claim.  To allow him to retain $2,123 when he has not shown 
his entitlement to such benefits would constitute unjust 
enrichment for him.  It has not been shown that recovery of 
the debt would result in financial hardship for him.  Also, 
he is not entitled to pension benefits, so recovery of the 
overpayment would not defeat the purpose for which the 
benefits are intended.  Lastly, he has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
his VA benefits.  In light of these factors, the Board finds 
that the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence favors the 
conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the benefit of the doubt to 
the veteran is not for application in this case.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $2,123 is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

